Citation Nr: 1507905	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Evidence was received contemporaneously with the Veteran's April 2013 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

With respect to the Veteran's claim for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.

2.  A private audiologist has indicated that the Veteran's bilateral hearing loss is related to noise exposure during the Veteran's active service.

3.  The evidence on the question of whether the Veteran currently has PTSD related to his in-service stressful events is at least in relative equipoise.  

4.  A VA physician has linked the Veteran's alcohol abuse to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

4.  Alcoholism is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.


Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss and tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Hearing loss and tinnitus.

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  Examiners have indicated that the Veteran's left ear and right ear hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

At his April 2013 Board hearing, the Veteran indicated that he could not remember if he had ringing in his ears after explosions that happened at Camp Evans.  He did indicate, however, that he had a hissing in his ears at that time that got louder and louder.  He also indicated that during service he was around helicopters with their engines running, and did not have any ear protection at that time.  The Veteran indicated that he had a hissing sound in his ears since shortly after service all the way to the present.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of any hearing loss or tinnitus.

The Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As noted above, the Veteran has noise exposure during service, and the Board observes that the Veteran's statements as to the onset of his tinnitus are credible.  In addition, in a February 2013 letter the Veteran's private otolaryngologist (RB, MD) linked the Veteran's tinnitus to noise exposure (characterized as "concussive" by Dr. B) during his military service.  As such, service connection for tinnitus is warranted.

While the Board acknowledges that chronic hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to acoustic trauma during service, and the Veteran has given credible testimony concerning his military service and the noise exposure experienced therein.

While a September 2010 VA opinion of record is not favorable to the Veteran, the Board observes that in the February 2013 letter Dr. B indicated that the Veteran had bilateral moderate to severe sensorineural hearing loss and had been exposed to acoustic trauma during service, with no other significant noise related factors noted.  Further, Dr. B also indicated that the Veteran's hearing loss was associated with his tinnitus.  The Board is unable to dissociate the Veteran's left ear and right ear hearing loss from his active service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is also warranted.  38 U.S.C. § 5107(b). 

II.  PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involves an intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which have not yet been decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or VA psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3); Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder-38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is found to be consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

As noted above, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, a VA psychiatrist or psychologist must confirm that the reported stressor is adequate to support a diagnosis of PTSD, the reported stressor must be consistent with the places, types, and circumstances of the veteran's service; and the veteran's symptoms should be related to the reported stressor.

If the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

At his April 2013 Board hearing, the Veteran indicated that he was a helicopter repairman, recovered and rescued personnel while serving in Vietnam, and that he was stationed at Camp Evans in May 1968 when the ammunition dump at Camp Evans came under rocket attack and the Veteran had to spend the night in the bunker.  The attack resulted in many explosions and a few soldiers had been injured.  The Veteran had not sought immediate treatment for his PTSD following service but self-medicated with alcohol.

The Veteran's personnel records indicate that he served in Vietnam from November 1967 to May 1969, and was assigned to Company D, 15th Transportation Corps Battalion, during that time frame.  

The Board finds that the evidence of record documents an attack on the ammunition dump at Camp Evans in May 1968.  The evidence of record also reveals that members of Company D, 15th Transportation Corps Battalion were at Camp Evans at the time period pertinent to this appeal.  In sum, the Board finds that the Veteran's in-service stressor has been verified.

In August 2008 and May 2009 private psychiatric evaluations, examiners noted the Veteran's stressor related to the ammunition dump explosion in Vietnam and noted a diagnosis of PTSD.  In an April 2013 letter, the Veteran's VA psychotherapist (KB, PhD) noted that the Veteran had a diagnosis of chronic PTSD.  KB noted the Veteran's Vietnam experiences.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD is warranted.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressor, being subject to explosions at the ammunition dump, is not only related to the fear of hostile military or terrorist activity but has in fact been confirmed by the evidence of record.  Applying a broad and liberal interpretation of the pertinent regulations, the Board finds that the Veteran's claimed in-service stressor involved a situation in which he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from mortar attacks.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressors have been established for the purposes of 38 C.F.R. § 3.304(f).

The Board observes that the April 2013 VA examiner opined that the Veteran's alcohol abuse (noted to be in good remission) was most likely caused by, or a result of, PTSD.  The Board finds that the competent medical evidence demonstrates that the Veteran's alcohol abuse is causally related to service-connected PTSD.

As to whether an acquired psychiatric disability other than PTSD manifested in service or is otherwise related to service, the records does not reflect, nor does the Veteran contend, that he has an acquired psychiatric disorder other than PTSD that is related to his service.  While anxiety and depression have been diagnosed, such have not been linked to service, and similar symptoms have been recognized as being part and parcel of the Veteran's PTSD.

Consequently, the Board finds that service connection for PTSD and alcohol abuse secondary to PTSD, and these psychiatric conditions only, is granted.

ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is granted.

Service connection for alcohol abuse, as secondary to service-connected PTSD, is granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


